Citation Nr: 1502928	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  09-07 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for service connection for digestive system disorders described as stomach ulcers, and if so, whether service connection is warranted.  

2. Whether new and material evidence has been received to reopen a previously denied claim for service connection for arthritis of the neck and spine, and if so, whether service connection is warranted.

3. Entitlement to service connection for hypertension, included as due to claimed exposure to herbicides.

4. Entitlement to service connection for post-traumatic stress disorder (PTSD).

5. Entitlement to initial compensable disability ratings for skin cancer and residuals of skin cancer.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to January 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Louisville, Kentucky Regional Office (RO) of the United States Department of Veterans Affairs (VA). In a May 2008 rating decision, the RO declined to reopen previously denied claims for service connection for skin cancer, duodenal ulcer, and arthritis of the neck and spine. The RO denied service connection for hypertension, PTSD, and depression.

In a May 2012 decision, the Board granted reopening of service connection for skin cancer. The Board remanded, for the development of additional evidence, the underlying claim for service connection for skin cancer. The Board also remanded the claims to reopen previously denied claims for service connection for duodenal ulcer and arthritis of the neck and spine, and the claims for service connection for hypertension, PTSD, and depression.

In an April 2013 rating decision, the VA Appeals Management Center (AMC) granted service connection for skin cancer of the right side of the neck, and for scars residual to skin cancer on the head, face, neck, left upper extremity, and back. In May 2013, the Veteran submitted a notice of disagreement (NOD) with the ratings the AMC assigned for skin cancer and residuals of skin cancer.

In a May 2013 rating decision, the RO granted service connection for generalized anxiety disorder and depression. That decision resolved the Veteran's claim for service connection for depression.

With respect to the issues the Board is deciding at this time, the Board is satisfied that there has been substantial compliance with the directives in the May 2012 Board remand. The Board will proceed with review of those issues. See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of service connection for PTSD and higher initial disability ratings for skin cancer and residuals of skin cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran did not file an NOD with a July 2002 rating decision denying reopening of a previously denied claim for service connection for peptic ulcer disease. No new and material evidence was received within a year after that rating decision. 

2. Evidence received since the July 2002 rating decision includes a clearer account from the Veteran of his stomach symptoms during and after service.

3. Persistent stomach pain during service continued after service; peptic ulcer disease was diagnosed after service in 1978.

4. The Veteran did not file an NOD with an August 2004 rating decision denying reopening of a previously denied claim for service connection for arthritis of the neck and spine. No new and material evidence was received within a year after that rating decision. 

5. No neck injury or chronic or recurrent neck disorder became manifest during service; neck pain reported after service and cervical spine arthritis diagnosed several years after service are not related to events in service.

6. Lumbar spine arthritis found more than twenty years after service is not related to any injury, disease, or other events in service.

7. Neither elevated blood pressure nor hypertension was found during service or earlier than several years after service.


CONCLUSIONS OF LAW

1. The July 2002 rating decision denying service connection for peptic ulcer disease is a final decision. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2. Evidence received since the July 2002 rating decision is new and material and sufficient to reopen a claim for service connection for digestive system disorders. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156.

3. A digestive disorder eventually diagnosed as peptic ulcer disease was incurred in service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

4. The August 2004 rating decision denying service connection for arthritis of the neck and spine is a final decision. 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

5. Evidence received since the August 2004 rating decision is new and material sufficient to reopen a claim for service connection for arthritis of the neck and spine. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

6. Arthritis of the cervical and lumbar areas of the spine was not incurred or aggravated in service, and may not be presumed to be service-connected. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

7. Hypertension was not incurred or aggravated in service, and may not be presumed to be service-connected. 38 U.S.C.A. §§ 1110, 1112, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014). Under the notice requirements, VA is to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a request to reopen a previously denied claim based on the submission of new and material evidence, notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant. Kent v. Nicholson, 20 Vet. App. 1 (2006).

Notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (Notice errors are reviewed under a prejudicial error rule).

VA provided the Veteran with notice in letters issued in June 2002 and June 2007. In those letters, VA advised the Veteran what information was needed to substantiate claims for service connection, and addressed what evidence is necessary to reopen a previously denied claim. The letters also informed the Veteran how VA assigns disability ratings and effective dates.

With respect to the issues that the Board is deciding at this time, the Board is satisfied that there has been substantial compliance with the directives in the May 2012 Board remand. Therefore, additional remand is not needed. See Stegall v. West, 11 Vet. App. 268 (1998). In the 2012 remand, the Board instructed the RO to provide the Veteran corrected notice. The Board indicated that the notice should provide the correct dates of the last final VA denials of claims for service connection for stomach ulcers and neck and spine arthritis, and that the notice should indicate the evidence needed to substantiate the claims for service connection for stomach ulcers and neck and spine arthritis. In June 2012, the AMC issued a notice that provided the correct dates of the last final VA denials of claims for service connection for stomach ulcers and neck and spine arthritis, and that indicated the evidence needed to substantiate the claims for service connection for stomach ulcers and neck and spine arthritis.

The May 2012 Board remand also called for obtaining VA medical treatment records and records from the United States Social Security Administration (SSA), and providing the Veteran VA medical examinations. Since the 2012 remand, VA medical records and SSA records have been added to the claims file, and the Veteran has had VA examinations that adequately addressed the issues that the Board is deciding at this time.

The Veteran's claims file (including information on paper and in electronic form) contains service treatment records, post-service treatment records, SSA records, reports of VA examinations, and statements from the Veteran and persons who know him. The reports of VA examinations contain relevant findings and opinions sufficient to allow determinations on the issues that the Board is deciding at this time.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument and reporting for examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests. See Pelegrini, 18 Vet. App. At 121. Therefore, any such error is harmless, and does not prohibit Board consideration on the merits of the claims that the Board is deciding at this time. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Peptic Ulcers

The Veteran essentially contends that he has digestive system disorders including ulcers of the stomach and duodenum, and that a current disorder is related to persistent stomach pain that he experienced during service. He is seeking to reopen a previously denied claim for service connection for such disorders. His claims regarding stomach or digestive system disorders have a long procedural history, which the Board will summarize. In March 1991, he submitted a claim for service connection for such ulcers and for other disorders. In a September 1991 rating decision, the RO denied service connection for ulcers.

A rating decision becomes final when a claimant does not file a NOD within one year after a decision is issued. 38 U.S.C.A. § 7105. A rating decision also becomes final if a claimant files a timely NOD, but does not file a timely substantive appeal. 38 U.S.C.A. § 7105. A final decision on a claim that has been denied shall be reopened if new and material evidence with respect to that claim is presented or secured. 38 U.S.C.A. §§ 5108, 7104(b) (West 2014). 

The Veteran did not file an NOD with the September 1991 rating decision, and that decision became final. Also, no new and material evidence was received within the appeal period, and no additional relevant service department records were received after that rating decision.

In December 1993, the Veteran requested to reopen a claim for service connection for disorders including stomach ulcers. In rating decisions issued in March, May, and June 1994, the RO denied reopening of a claim for service connection for a peptic ulcer disorder. The Veteran appealed those decisions. In February 1997, the Board denied reopening of a claim for service connection for peptic ulcer disease.

In January 2001, the Veteran again requested to reopen a claim for service connection for peptic ulcer disease. In a July 2002 rating decision, the RO denied reopening of a claim for service connection for peptic ulcer disease. The Veteran did not file an NOD with the July 2002 decision. That decision became final. Also, no new and material evidence was received within the appeal period, and no additional service department records were received after that rating decision.

In July 2007, the Veteran again raised the issue of service connection for a stomach disorder. In a May 2008 rating decision, the RO denied reopening of a claim for service connection for a stomach disorder. The Veteran appealed the May 2008 rating decision.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold. The Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010). See also Evans v. Brown, supra, at 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection for certain chronic diseases, including peptic ulcers, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The evidence that was of record in July 2002 includes records of medical treatment of the Veteran before, during, and after service. The record then also included statements from the Veteran and men with whom he served. Private treatment records reflect that in March 1962, a few years before the Veteran entered service, he received treatment for trouble with his stomach. In a pre-induction medical history completed in December 1965, he reported having indigestion that was self-treated. The clinician who examined him at that time did not find evidence of any abnormalities. The Veteran's service treatment records do not show any treatment for any digestive system symptoms or disorders. On examination in November 1969 for separation from service, he was not noted to have any digestive system disorders.

In July 2002 the Veteran's claims file contained records of post-service private treatment dated from as early as 1971. In August 1978, his primary care physician reported that he has been seen at a hospital emergency room after he passed out at home, passed blood in his stools, and vomited blood. The physician indicated that the diagnosis was bleeding peptic ulcer. Treatment notes from later in 1978 and from 1979 reflect that he had chronic duodenal ulcer disease. Treatment for peptic ulcer disease continued in the 1980s and thereafter. In addition to epigastric pain, treatment notes also reflect reports of esophageal reflux symptoms. The treatment records that were in the claims file in July 2002 do not address the question of when the Veteran's peptic ulcer disease began.

In his March 1991 claim for VA compensation, the Veteran reported a twenty year history of treatment for stomach problems including bleeding ulcers. In November 1993, two men, K. D. H. and W. R. H , each wrote letters regarding events during the Veteran's service. Each man reported having served with the Veteran, and each remembered that during service the Veteran complained of stomach pain.

The evidence that has been added since July 2002 includes records of more recent medical treatment, additional statements from the Veteran, and the report of a VA medical examination. VA treatment records added since July 2002 reflect ongoing treatment for intermittently symptomatic peptic ulcer disease and gastroesophageal reflux disorder (GERD). In a July 2007 statement, the Veteran wrote that, beginning during his service basic training, he experienced persistent stomach pain. He stated that he used Maalox in great quantities. He related that his fellow service members made fun of him for his constant use of Maalox. He also reported that his stomach bled severely. He asserted that he must have developed ulcers at that time. He indicated that during service he did not go to sick call about his stomach problems.

In the report of a VA examination in April 2013, the examiner related having reviewed the claims file. The Veteran reported that during service he began to have stomach pain, and he drank a lot of Maalox to address it. He indicated that he had continued to have stomach pain since then. In the 1980s, he reported, he had bleeding ulcers. He stated that presently he was on daily medication to address his stomach problems. In response to a request for an opinion, the examiner stated that it is less likely than not that the Veteran's stomach ulcers began during service or within a year after service. The examiner noted that service medical records did not show evidence of stomach troubles during service.

Before the July 2002 rating decision, the Veteran asserted that stomach pain symptoms began during service and continued after service. The claims file contained evidence that peptic ulcer disease was diagnosed in the 1970s, a few years after service. In his July 2007 statement, the Veteran described in greater detail the course of his stomach symptoms during and after service. That statement gave a clearer and complete picture of the symptom history that he reports. For purposes of determining whether there is new and material evidence, the Board assumes the credibility of the Veteran's statements. The clearer picture of continuity that he provided in 2007 is a fact that was not established in 2002, and that is necessary to substantiate his claim for service connection for digestive system disorders. His new statement tends to support rather than preclude service connection, and thus raises a reasonable possibility of substantiating the claim. The Board therefore finds that his 2007 statement constitutes new and material evidence. Accordingly, the Board reopens the claim for service connection for digestive system disorders.

Having reopened the claim, the Board will consider it based on all of the evidence. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's service medical records do not document digestive system problems. He reports, however, that during service he began to have stomach pain. He states that the stomach pain was persistent, and that he addressed it with very frequent use of the nonprescription remedy Maalox. He indicates that during service he did not go to sick call regarding his stomach pain. While there is no contemporaneous documentation of stomach symptoms during service, the Veteran is competent to recall symptoms that he experienced. The 1993 recollections from the two men who served with the Veteran support his account of his symptoms during service. The Veteran's statements regarding his symptom history have been fairly consistent. The Board finds that his account is reasonably credible.

There is no contemporaneous documentary evidence that the Veteran had ulcer disease during the year following his separation from service. However, a few years after service, in 1978, he was found to have a bleeding peptic ulcer. Medical records show gastrointestinal disorders including peptic ulcer disease continuing or recurring since. Based on the lack of evidence of ulcer treatment during service or the year after service, the VA physician who examined the Veteran in 2013 opined against the likelihood that his current ulcer disease began during service. There is reasonably credible, supported history, however, that he had persistent stomach pain during service that continued after service. When a digestive system disorder was diagnosed, about eight years after service, it was a bleeding ulcer. The Veteran's contention, that the ulcers diagnosed after service are related to persistent stomach pain during and after service, is reasonably consistent with and reasonably supported by the evidence. Giving the benefit of the doubt to the Veteran, the Board grants service connection for peptic ulcer disease.

Arthritis of the Neck and Spine

The Veteran reports having had neck pain since service, with treatment as early as soon after service. He has also indicated that he has low back pain. He essentially contends that cervical spine arthritis and lumbar spine arthritis, which were diagnosed after service, began during or are otherwise related to service. He is seeking to reopen a previously denied claim for service connection for arthritis in those areas. The Board will summarize the procedural history of the issue currently on appeal. 

In March 1991, the Veteran submitted a claim for service connection for arthritis of the neck. In a September 1991 rating decision, the RO denied service connection for arthritis of the neck and spine. The Veteran did not file an NOD with the September 1991 rating decision, and that decision became final. Also, no new and material evidence was received within the appeal period, and no additional service department records were received after that rating decision.

In December 1993, the Veteran requested to reopen a claim for service connection for disorders including arthritis of the neck and spine. In rating decisions issued in March, May, and June 1994, the RO denied reopening of a claim for service connection for arthritis of the neck and spine. The Veteran appealed those decisions. In February 1997, the Board denied reopening of a claim for service connection for arthritis of the neck and spine.

In January 2001, the Veteran again requested to reopen a claim for service connection for arthritis of the neck and spine. In a July 2002 rating decision, the RO denied reopening of a claim for service connection for arthritis of the neck and spine. The Veteran did not file an NOD with the July 2002 decision. That decision became final. Also, no new and material evidence was received within the appeal period, and no additional service department records were received after that rating decision.

In February 2004, the Veteran again requested to reopen a claim for service connection for arthritis of the neck and spine. In an August 2004 rating decision, the RO denied reopening of a claim for service connection for arthritis of the neck and spine. The Veteran did not file an NOD with the August 2004 decision. That decision became final. Also, no new and material evidence was received within the appeal period, and no additional service department records were received after that rating decision.

In July 2007, the Veteran again raised the issue of service connection for arthritis of the neck and spine. In a May 2008 rating decision, the RO denied reopening of a claim for service connection for arthritis of the neck and spine. The Veteran appealed the May 2008 rating decision.

The most recent final disallowance on any basis of the Veteran's claim for service connection for arthritis of the neck and spine is the August 2004 rating decision. The Board will consider whether new and material evidence has been submitted since that decision.

Arthritis is among the chronic diseases listed under 38 C.F.R. § 3.309 for which service connection may be presumed if it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.

The evidence that was of record in August 2004 includes medical records, and statements from the Veteran and men with whom he served. Notes of private treatment before service, in 1953 through 1965, are silent with respect to his neck and back. During service, in June 1967, he reported body aches including backache during a reaction to a vaccination. His service medical records contain no other evidence of symptoms involving his neck or back.

In private treatment after service, in February 1971, it was noted that the Veteran's back and shoulders were not much better. The treating physician prescribed pain medication. In November 1973, the Veteran reported pain between his shoulder and scapula. In August 1976, he was seen for headaches and pain in the lower cervical area. He indicated that he was not aware of any injury to his neck. Cervical spine x-rays showed straightening of the spine, disc narrowing between the C5 and C6 vertebrae, and loss of vertebral body height of C4 and C6. A physician provided the impression of mild cervical arthritis with secondary muscle spasm causing neck pain.

In VA treatment in July 1979, the Veteran reported neck pain. He stated that three years earlier he had been told that he had arthritis. Cervical spine x-rays were taken. The reviewing physician noted slight compression of C6 that might be related to old trauma. There was mild narrowing of the C5-C6 disc space. In private treatment in November 1979, it was noted that the Veteran had a broken cervical vertebra several years earlier, and that this bothered him a lot. Treatment notes from October 1980 reflect that he was having some ongoing trouble with his left arm, hand, and fingers. The physician expressed the opinion that the trouble was from an old neck injury. In November 1980, a physician reported evidence of a herniated disc at C5-C6.

In private treatment in November 1984, the Veteran reported neck pain. In VA treatment in December 1984, he related a ten or eleven year history of neck pain, with more severe pain in recent months. He did not recall sustaining neck injury prior to onset of the pain. Cervical spine x-rays showed minimal slipping of C3 over C4 and narrowing of disc space between C3 and C4. In private treatment in December 1988, he reported that his neck was better, but still had a little soreness. A physician noted that he had arthritis of the neck and spine.

In VA treatment in October 1991, the Veteran reported a long, at least ten year, history of neck pain. In late 1991 and early 1992, neck pain and left upper extremity numbness were addressed with home traction. In private treatment in June 1993, he reported a fourteen or fifteen year history of neck pain, with particularly severe pain over the past two to three years. A physician wrote that the Veteran had neck and shoulder pain, and moderately advanced degenerative disc disease with associated osteoarthritis. Two men, K. D. H. and W. R. H., who reported having served with the Veteran, each wrote a letter in November 1993. Each man remembered that during service the Veteran complained of neck pain. In a March 1994 statement, the Veteran reported having had treatment for neck pain from as early as 1971. In a private evaluation in April 1994, he stated that by 1973 he began having disc disease and arthritis. In a private evaluation in July 1994, he indicated that he began having neck pain in 1970, just after his separation from service. He stated that the pain continued and worsened, and that he had private medical treatment.

In VA treatment in June 1996, the Veteran reported a six month history of low back pain. A physician noted that he had degenerative joint disease and lumbarization of S1. In VA treatment in March and September 2000, he related ongoing arthritis pain in his neck, shoulders, and low back. Lumbar spine x-rays taken in March 2000 showed mild degenerative disease. In VA treatment in March 2002, he reported a four year history of low back pain radiating down the left leg. He was found to have left sacroiliac joint arthropathy. 

The evidence that has been added since August 2004 includes additional medical records, records from the SSA, and the report of a VA medical examination. Records of VA treatment from 2003 forward show ongoing arthritis pain in the neck, low back, and sometimes upper and lower extremities. Private treatment records added to the claims file in 2012 include the report of an August 1990 cervical spine MRI, which showed a herniated disc. Records from SSA that were added to the claims file in 2012 show that, in 1994, SSA found that the Veteran was disabled due to back disorders, neck arthritis, and other disorders.

On VA examination in April 2013, the examiner reported having reviewed the Veteran's claim file. The Veteran reported that he began to have neck pain in the 1970s, but that he did not go to a doctor for the pain while he was in service. He stated that neck pain continued after service through the present. He indicated that he began to have low back pain in the 1990s. He asserted that his neck and low back arthritis were related to service in that he had physically demanding service duties as an aviation mechanic, and he was exposed to cold during service. The examiner found that the Veteran had spondylosis and degenerative disc disease of the cervical spine and lumbar spine. The examiner expressed the opinion that it is less likely than not that the cervical and lumbar spine disorders are related to service. The examiner noted that service medical records did not contain any notation of neck or back symptoms during service or at separation from service.

The record as of August 2004 included the Veteran's account that he experienced neck pain as early as very soon after service. After August 2004, in the 2013 VA examination, he indicated that neck pain began during service. The claim of neck symptoms during service is relevant to and supportive of service connection. Assuming credibility of the new contention, for purposes of determining whether there is new and material evidence, the Board finds that the new contention meets the low threshold for material evidence. As his 2013 account is new and material evidence, the Board grants reopening of the claim for service connection for arthritis of the neck and spine.

Having reopened the claim for service connection for arthritis of the neck and spine, the Board will consider the claim based on all of the evidence. The Veteran's service medical records do not show that he had chronic or recurrent neck pain during service. There are records of medical treatment for neck pain fairly soon after service, as early as February 1971, but not from the year immediately following his January 1970 separation from service. Therefore, there is no competent evidence that he had compensable cervical spine arthritis during that year. Cervical spine arthritis was diagnosed in 1976. Two men who served with the Veteran recalled in 1993 that during service he complained of neck pain. The Veteran's own accounts of his symptom history, however, have been inconsistent. He has variously stated that neck pain began with a year after service, within a few years after service, or during service. The statements he made during and soon after service are likely fresher recollections of that period, and thus more reliable than later statements that require more distant recollection. The evidence that he had neck pain during service that continued through the post-service diagnosis of neck arthritis is inconsistent, then, and not very persuasive. The 2013 VA medical opinion is against a connection between events in service and the neck arthritis diagnosed after service. That opinion was made by a physician and followed review of the record. The Board finds it reliable and fairly persuasive. The Board concludes that the greater persuasive weight of the evidence is against onset in service of the neck pain reported after service and the neck arthritis diagnosed after service. The Board therefore denies service connection for neck arthritis.

The records from service and the years after service do not suggest that the Veteran had chronic or recurrent low back problems earlier than the mid-1990s, more than twenty years after his service. The Veteran has not reported low back injury or chronic low back pain during service, and the 2013 VA examiner opined against service incurrence of the lumbar spine arthritis found from the 1990s forward. The preponderance of the evidence is against service connection for lumbar spine arthritis.

Hypertension

The Veteran essentially contends that he has hypertension that began during service or developed as a result of events during service. He contends that he was exposed to herbicides during service. Under certain circumstances, service connection for specific, listed diseases may be presumed if a veteran was exposed during service to certain herbicides, including Agent Orange. 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e). The list of diseases for which service connection may be presumed based on herbicide exposure includes ischemic heart disease, but does not include hypertension. 38 C.F.R. § 3.309(e), Note 2. Therefore, service connection for hypertension may not be presumed based on herbicide exposure.

Hypertension is among the chronic diseases listed under 38 C.F.R. § 3.309 for which service connection may be presumed if it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. Service connection for hypertension thus is warranted if the Veteran has hypertension that was incurred or aggravated in service, or that became manifest to a degree of 10 percent disabling or more within one year from the date of separation from service.

Medical records show that the Veteran has hypertension. There is no evidence that his hypertension became manifest during his service. His service medical records do not contain any findings of hypertension nor any readings showing elevated blood pressure.

Records of post-service medical treatment he received in 1971 through 1975 are silent with respect to his blood pressure. In July 1976, a private physician noted that his blood pressure was 140/90. In December 1988, a private physician noted that recently he had been found to have an increase in his blood pressure. The physician prescribed a medication to treat high blood pressure. Subsequent private and VA medical records reflect ongoing treatment for hypertension.

The earliest finding that the Veteran had hypertension occurred more than a year after his separation from service. Therefore, there is no basis to presume service connection for his hypertension.

On VA examination in April 2013, the examiner reported having reviewed the Veteran's claims file. The Veteran reported onset of high blood pressure in the early 1970s. He indicated that during service and thereafter he felt under constant stress. The examiner noted that the Veteran was on medication for hypertension. The examiner provided the opinion that it is less likely than not that the Veteran's hypertension was incurred or aggravated in service or caused by disease, injury, or other events in service. The examiner explained that examinations during service and shortly before separation from service did not show hypertension or higher than normal blood pressure.

The Veteran is competent to report that he felt under stress during service and through the period immediately following service. During service, however, his blood pressure was measured as normal. There is no record of high blood pressure soon after service, and hypertension was not diagnosed until many years after service. A physician has opined against the likelihood of a connection between service and the current hypertension, and the record does not contain any medical support for such a connection. The preponderance of the evidence, then, is against service connection for hypertension.


ORDER

A claim for service connection for digestive system disorders is reopened.

Entitlement to service connection for peptic ulcer disease is granted.

A claim for service connection for arthritis of the neck and spine is reopened.

Entitlement to service connection for arthritis of the cervical spine is denied.

Entitlement to service connection for arthritis of the lumbar spine is denied.

Entitlement to service connection for hypertension is denied.



REMAND

The Board is remanding to the AOJ the issues of service connection for PTSD and higher initial disability ratings for skin cancer and residuals of skin cancer.

In the May 2012 Board remand, the instructed that, if information was received that related PTSD and depression to the Veteran's service, the RO should schedule the Veteran for a VA examination with opinion as to the likelihood that any current PTSD and depression were related to the Veteran's service. In March 2013, the Veteran had a VA examination that addressed mental disorders other than PTSD. Based on the findings and opinion in that examination, the AMC granted service connection for depression. The examination did not address PTSD, and the AMC and RO did not address further the Veteran's PTSD claim.

The Board notes that in Amberman v. Shinseki, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recognized that service connection could be established for separately diagnosed psychiatric conditions; although separate disability ratings for each psychiatric condition cannot be assigned unless the conditions resulted in different manifestations. 570 F.3d 1377 (Fed. Cir. 2009). Because service connection can be established for two or more separate psychiatric conditions, the establishment of service connection for the Veteran's depression did not resolve the Veteran's claim and appeal for service connection for PTSD. The Board therefore is remanding the issue for the RO to consider whether service connection for PTSD is warranted. The RO should develop additional evidence if such is necessary to decide that claim.

As noted above, in May 2012 the Board remanded the issue of service connection for skin cancer. In an April 2013 rating decision, the AMC granted service connection for skin cancer of the right side of the neck, and for scars residual to skin cancer on the head, face, neck, left upper extremity, and back. In May 2013, the Veteran submitted an NOD with the disability ratings the AMC assigned for skin cancer and residuals of skin cancer. When a claimant files a timely NOD, the AOJ (in this case, the AMC) must prepare and send to the claimant a statement of the case (SOC). 38 C.F.R. § 19.26 (2014). The AMC has not sent the Veteran an SOC addressing his appeal of the ratings assigned for skin cancer and residuals of skin cancer. The Court has indicated that when a claimant submits an NOD, and the agency of original jurisdiction not issue an SOC on the issues addressed by the NOD, the Board should remand the issue to the agency of original jurisdiction for the issuance of an SOC. Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). The Board therefore remands the skin disorder rating issues to the AMC to issue an SOC.

Accordingly, these matters are REMANDED for the following actions:

1. Consider the Veteran's claim for service connection for PTSD. If additional evidence is needed to decide the claim, develop the necessary evidence.

2. If the issue of service connection for PTSD remains denied, issue a supplemental statement of the case, and afford the Veteran and his representative an opportunity to respond. Thereafter, return that issue to the Board for appellate review if otherwise in order.

3. Issue to the Veteran and his representative a statement of the case with regard to the issues of entitlement to higher initial disability ratings for skin cancer of the right side of the neck, and for scars residual to skin cancer on the head, face, neck, left upper extremity, and back. Advise the Veteran and his representative of the time limit in which he may file a substantive appeal as to that issue. If appeal of those rating issues is timely perfected, return the issues to the Board for appellate consideration, if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the remanded issues. The Veteran has the right to submit additional evidence and argument on those issues. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


